Exhibit 10.8

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”), made and entered into as of March 7,
2016 by and between Endurance International Group Holdings, Inc., a Delaware
corporation (together with its successors and assigns permitted under this
Agreement, the “Company”) and Katherine Andreasen (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to continue to employ the Executive as its Chief
Administrative Officer as of and following the Effective Date (as defined below)
and desires to memorialize the terms and conditions of such employment in this
Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Parties agree as follows:

1. DEFINITIONS. As used in this Agreement, capitalized terms shall have the
meanings set forth in this Agreement. The following capitalized terms shall have
the following meanings:

(a) “Affiliate” of a Person shall mean a Person that directly or indirectly
Controls, is Controlled by, or is under common Control with the Person
specified.

(b) “Annual Bonus” shall mean the annual cash bonus, if any, payable to the
Executive in respect of any given calendar year pursuant to Section 5 of this
Agreement.

(c) “Base Salary” shall mean the annual rate of base salary provided for in
Section 4 below or any increased annual rate of base salary granted to the
Executive pursuant to Section 4 of this Agreement.

(d) “Board” shall mean the Board of Directors of the Company.

(e) “Cause” shall mean:

(i) a continued failure of the Executive to perform his duties and
responsibilities (other than as a result of physical or mental illness or
injury) after receipt of written notice from the Board of such failure, provided
that the Executive shall have 30 calendar days after the date of receipt of such
notice in which to cure such failure (to the extent cure is possible);

(ii) the Executive’s willful misconduct or gross negligence which is materially
injurious to the Company or any of its Affiliates (whether financially,
reputationally or otherwise);

(iii) a breach by the Executive of his fiduciary duty or duty of loyalty to the
Company or its Affiliates which is materially injurious to the Company or any of
its Affiliates (whether financially, reputationally or otherwise);

 

1



--------------------------------------------------------------------------------

(iv) the indictment of the Executive for any felony or other serious crime
involving moral turpitude; or

(v) the Executive’s (A) breach of any restrictive covenant regarding competition
or solicitation or (B) material breach of any other restrictive covenant
(including, without limitation, non-disclosure of confidential information), in
each case to which he is subject pursuant to this Agreement or any other
agreement with the Company or any of its Affiliates (the “Restrictive
Covenants”); provided that, in the case of a breach described in clause (v)(B)
above, the Board shall provide the Executive with written notice of such breach
and the Executive shall have 30 calendar days after the date of receipt of such
notice in which to cure such failure (to the extent cure is possible).

If, within the three-month period immediately following the Termination Date, it
is discovered that the Executive engaged in conduct which could have resulted in
the Executive’s employment with the Company being terminated for Cause, as such
term is defined above, the Participant’s employment shall, at the election of
the Board, in its sole discretion, be deemed to have been terminated for Cause
retroactively to the date the events giving rise to Cause occurred.

(f) A “Change in Control” shall mean the occurrence of one or more of the
following events:

(i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, and amended
(the “Exchange Act”)) (a “13D Person”) of beneficial ownership of any capital
stock of the Company if, after such acquisition, such 13D Person beneficially
owns (within the meaning of Rule 13d-3 under the Exchange Act) 50% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control: (I) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the 13D Person
exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company) or (II) any
acquisition by any corporation pursuant to a Business Combination (as defined
below) which complies with clauses (x) and (y) of subsection (iii) of this
definition; or

(ii) a change in the composition of the Board that results in the Continuing
Directors (as defined below) no longer constituting a majority of the Board (or,
if applicable, the Board of Directors of a successor corporation to the
Company), where the term “Continuing Director” means at any date a member of the
Board (x) who was a member of the Board on the date of the initial adoption of
this Agreement by the Board or (y) who was nominated or elected subsequent to
such date by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing

 

2



--------------------------------------------------------------------------------

Directors at the time of such nomination or election; provided, however, that
there shall be excluded from this clause (y) any individual whose initial
assumption of office occurred as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents, by or on behalf of a person
other than the Board; or

(iii) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no 13D Person (excluding any employee benefit plan (or
related trust) maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 50% or more of the
then-outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or

(iv) the liquidation or dissolution of the Company;

provided, however, that to the extent required with respect to any payment
hereunder that is subject to Section 409A of the Code, the Change in Control
must be a “change in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(i).

(g) “Change in Control Period” shall mean the period beginning on the date on
which a Change in Control is consummated and ending on the one-year anniversary
thereof.

(h) “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act.

(i) “Code” shall mean the Internal Revenue Code of 1986, as amended, and all
rules and regulations promulgated thereunder.

(j) “Company Employee” shall mean an employee, director or independent
contractor of or for the Company or any of its Affiliates (to the extent such
Affiliate is engaged in a Competing Business).

 

3



--------------------------------------------------------------------------------

(k) “Competing Business” shall mean any business engaged in a line of business
in which the Company or its subsidiaries (i) is engaged as of the Termination
Date, (ii) has memorialized plans (electronically or otherwise) to become
engaged within the six-month period immediately following the Termination Date
or (iii) has plans of which the Executive knows (or of which there is a
reasonable expectation that the Executive should have known) to become engaged
within the six-month period immediately following the Termination Date.

(l) “Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

(m) “Effective Date” shall mean the date specified in Section 2 below.

(n) “Person” shall mean an individual, partnership, corporation, limited
liability company, unincorporated organization, trust or joint venture, or a
governmental agency or political subdivision thereof.

(o) “Restricted Period” shall mean the period beginning on the Termination Date
and ending eighteen months after the Termination Date.

(p) “Stock Incentive Plan” shall mean the Endurance International Group
Holdings, Inc. 2013 Stock Incentive Plan (or its successor).

(q) “Termination Date” shall mean the date specified in Section 9(b).

(r) “Term of Employment” shall mean the period specified in Section 2 below
(including any extension as provided therein).

(s) “Work Product” shall mean all ideas, works of authorship, inventions and
other creations, whether or not patentable, copyrightable, or subject to other
intellectual-property protection, that are made, conceived, developed or worked
on in whole or in part by the Executive while employed by the Company and/or any
of its Affiliates, that relate in any manner whatsoever to the business,
existing or proposed, of the Company and/or any of its Affiliates, or any other
business or research or development effort in which the Company and/or any of
its Affiliates engages during the Term of Employment.

2. TERM OF EMPLOYMENT.

The Term of Employment shall begin on February 22, 2016 (the “Effective Date”).
Subject to the terms hereof, the Term of Employment shall extend until the
second anniversary of the Effective Date. Commencing on the second anniversary
of the Effective Date and on each anniversary thereafter, the Term of Employment
shall be renewed automatically for succeeding terms of (1) year, unless either
Party gives written notice to the other Party at least ninety (90) days prior to
the expiration of the then-current term of the intention not to renew (a
“Non-Renewal Notice”). If a Non-Renewal Notice is provided by either Party, then
the Executive’s employment with the Company shall cease as of the end of the
then-current Term of Employment. Notwithstanding the foregoing, the Term of
Employment may be earlier terminated by either Party in accordance with the
provisions of Section 8, 9, and 10 of this Agreement, and in such event the Term
of Employment shall end on the Termination Date.

 

4



--------------------------------------------------------------------------------

3. POSITION, DUTIES AND RESPONSIBILITIES.

(a) During the Term of Employment, the Executive shall be employed as the Chief
Administrative Officer of the Company and shall have such duties,
responsibilities and authority as shall be reasonably determined from time to
time by the Chief Executive Officer of the Company (the “CEO”). Further, the
Executive shall (i) serve on such boards of directors of subsidiaries of the
Company and/or (ii) hold such corporate officer titles and positions of the
Company and any of its subsidiaries, as may be requested by the CEO in his sole
discretion, in any such case without additional compensation therefor. The
Executive, in carrying out his duties under this Agreement, shall report
directly to the CEO. During the Term of Employment, subject to Section 3(b) and
except for permitted vacation periods and reasonable periods of illness, the
Executive shall devote substantially all of his business time and attention to
the performance of his duties hereunder and shall use his reasonable best
efforts, skills and abilities to promote the Company’s interests.

(b) Nothing herein shall preclude the Executive from (i) continuing to serve as
a director and advisor on the board of directors of the corporations and
entities set forth on Schedule I hereto, (ii) serving on up to one other board
of directors (or advisory committee) of a corporation or entity with the prior
express written consent of the Board (which consent will not be unreasonably
withheld), (iii) serving on the boards of a reasonable number of trade
associations and civic or charitable organizations and (iv) managing personal
investments, so long as such activities set forth in this Section 3(b) do not
conflict or materially interfere with the effective discharge of his duties and
responsibilities under Section 3(a) above.

4. BASE SALARY.

During the Term of Employment, the Executive shall be paid an annualized gross
Base Salary, payable in accordance with the regular payroll practices of the
Company, of $350,000. The Base Salary shall be reviewed annually for increase
(but not decrease) in the sole discretion of the Board.

5. ANNUAL BONUS OPPORTUNITY.

During the Term of Employment, the Executive shall be eligible to earn an Annual
Bonus pursuant to the terms and conditions of any annual Management Incentive
Plan adopted by the Company in respect of each full fiscal year occurring during
the Term of Employment, subject to the Executive’s continued employment through
the date on which payments are made under the applicable Management Incentive
Plan. The target amount of the Annual Bonus (the “Target Annual Bonus
Opportunity”) shall be 50% of the Executive’s Base Salary.

 

5



--------------------------------------------------------------------------------

6. EMPLOYEE BENEFIT PROGRAMS.

During the Term of Employment, the Executive shall be entitled to participate in
any employee retirement, welfare and fringe benefit plans and programs made
available to the Company’s senior executive officer level employees generally,
as such plans or programs may be in effect from time to time. The Company shall
pay the expenses associated with the Executive’s participation in such benefit
plans to the same extent the Company pays the expenses associated with the
participation by other similarly situated senior executive officer level
employees of the Company.

7. REIMBURSEMENT OF BUSINESS AND OTHER EXPENSES; PERQUISITES; VACATIONS.

(a) Business Expenses. The Executive is authorized to incur reasonable expenses
in carrying out his duties and responsibilities under this Agreement and the
Company shall promptly reimburse him for all reasonable business expenses
incurred in connection with the performance of his duties hereunder, subject to
the Executive’s provision of reasonable documentation of such expenses in
accordance with the Company’s business expense reimbursement policy as may be in
effect from time to time.

(b) Perquisites. During the Term of Employment, the Executive shall be entitled
to any perquisites that are generally offered to other senior executive officers
of the Company, on terms and conditions as determined by the Company from time
to time.

(c) Vacation. Consistent with Company’s policy for executive employees, the
Executive will not accrue paid vacation.

8. TERMINATION OF EMPLOYMENT.

(a) Death. The Executive shall terminate employment with the Company, and the
Term of Employment shall terminate, upon the Executive’s death.

(b) Disability. The Company shall be entitled to terminate the Executive’s
employment for Disability if the Executive has experienced a permanent
disability as defined in the Company’s long-term disability plans (a
“Disability”). The termination of the Executive’s employment by the Company for
Disability shall not be considered a termination without Cause for purposes of
this Agreement.

(c) For or Without Cause or Voluntarily (Other Than for Good Reason). The
Company may terminate the Executive’s employment for Cause or without Cause. The
Executive may voluntarily terminate his employment, other than for Good Reason
(“Voluntary Resignation”), provided that the Executive provides the Company with
notice of his intent to terminate his employment at least thirty (30) days in
advance of the Termination Date.

(d) Good Reason. The Executive may terminate his employment with the Company for
Good Reason. For purposes of this Agreement, “Good Reason” shall mean, in
connection with the Executive’s termination of employment, the occurrence of any
of the following events without his consent:

(i) a material diminution in the Executive’s duties and responsibilities other
than a change in the Executive’s duties and responsibilities that results from
becoming part of a larger organization following a Change in Control;

 

6



--------------------------------------------------------------------------------

(ii) the Company’s material breach of this Agreement, including the failure to
timely pay Base Salary or any other amounts due under this Agreement; or

(iii) a relocation of the Executive’s primary work location after the Effective
Date such that his daily commute is increased by more than 40 miles;

provided that, within 30 days following the occurrence of any of the events set
forth in clauses (i), (ii) or (iii), the Executive shall have delivered written
notice to the Company of his intention to terminate his employment for Good
Reason, which notice specifies in reasonable detail the circumstances claimed to
give rise to the Executive’s right to terminate employment for Good Reason, and
the Company shall not have cured such circumstances within 30 days following the
Company’s receipt of such notice.

9. PROCEDURE FOR TERMINATION OF EMPLOYMENT.

(a) Notice of Termination of Employment. Any termination of the Executive’s
employment with the Company (other than a termination of employment on account
of the death of the Executive) shall be communicated by written “Notice of
Termination” to the other party hereto in accordance with Section 25 hereof.

(b) Termination Date. The Termination Date shall mean: (i) if the Executive’s
termination of employment occurs due to the Executive’s death, the date of the
Executive’s death; (ii) if the Executive’s termination of employment occurs due
to the Executive’s Disability, the date on which the Executive receives a Notice
of Termination from the Company; (iii) if the Executive’s termination of
employment occurs due to the Executive’s Voluntary Resignation, the date
specified in the notice given pursuant to Section 8(c) hereof, which shall not
be less than thirty (30) days after Company’s receipt of the Notice of
Termination; (iv) if the Executive’s termination of employment occurs due to the
Executive’s termination for Good Reason, the date of his termination in
accordance with Section 8(d) hereof; (v) if the Executive’s termination of
employment occurs pursuant to a non-renewal of the Term of Employment by either
Party, the end of the then-current Term of Employment; and (vi) if the
Executive’s termination of employment occurs for any other reason, the date on
which a Notice of Termination is given or any later date (within thirty
(30) days, or any alternative time period agreed upon by the Parties, after the
giving of such Notice of Termination) set forth in such Notice of Termination.
Effective as of the Termination Date, unless otherwise determined by the Board,
the Executive shall be deemed to have resigned from any and all positions he
then holds with the Company and its Affiliates.

10. PAYMENTS UPON TERMINATION OF EMPLOYMENT.

(a) Termination Due to Death or Disability. In the event that the Executive’s
employment hereunder is terminated due to his death or Disability, the Executive
(or his estate or his beneficiaries, in the event of his death), shall be
entitled to receive:

(i) Payment in respect of (A) his accrued but unpaid Base Salary through the
Termination Date, (B) any unpaid business expense reimbursements due to the
Executive under Section 7 of this Agreement and (C) notwithstanding

 

7



--------------------------------------------------------------------------------

anything to the contrary in Section 5 of this Agreement or the applicable
Management Incentive Plan, in the event that the Termination Date occurs after
the end of a fiscal year, but prior to the date on which the Annual Bonus earned
by the Executive with respect to such fiscal year is paid to the Executive,
payment of such Annual Bonus ((A), (B) and (C) together, the “Accrued Amounts”).
The Accrued Amounts shall be paid as soon as reasonably practicable, but no
later than thirty (30) days, following the Termination Date; and

(ii) any amounts or benefits to which the Executive is then entitled under the
terms of the benefit plans then-sponsored by the Company in accordance with
their terms (and not accelerated to the extent acceleration does not satisfy
Section 409A of the Code).

(b) Termination by the Company for Cause, Voluntary Resignation or Termination
Due to Non-Renewal. In the event the Company terminates the Executive’s
employment hereunder for Cause or in the event of a Voluntary Resignation, or
the Executive’s employment hereunder is terminated as a result of the delivery
of a Non-Renewal Notice, the Executive shall be entitled to receive:

(i) payment of the Accrued Amounts as soon as reasonably practicable, but no
later than thirty (30) days, following the Termination Date; and

(ii) any amounts or benefits to which the Executive is then entitled under the
terms of the benefit plans then-sponsored by the Company in accordance with
their terms (and not accelerated to the extent acceleration does not satisfy
Section 409A of the Code).

(c) Termination by the Company without Cause or by the Executive for Good
Reason.

(i) In the event that the Executive’s employment hereunder is (x) terminated by
the Company without Cause, other than due to Disability or death or (y) the
Executive resigns for Good Reason, the Executive shall be entitled to receive:

(A) payment of the Accrued Amounts as soon as reasonably practicable, but no
later than thirty (30) days, following the Termination Date;

(B) any amounts or benefits to which the Executive is then entitled under the
terms of the benefit plans then-sponsored by the Company in accordance with
their terms (and not accelerated to the extent acceleration does not satisfy
Section 409A of the Code); and

 

8



--------------------------------------------------------------------------------

(C) subject to (x) the Executive’s satisfaction of the Release Requirements and
(y) the Executive’s continued compliance with the Restrictive Covenants:

(1) continued payment of Base Salary at the annualized rate in effect on the
Termination Date for a period of:

 

  (A) if the Termination Date does not occur within the Change in Control
Period, twelve (12) months following the Termination Date; or

 

  (B) if the Termination Date does occur within the Change in Control Period,
eighteen (18) months following the Termination Date,

in either case payable in accordance with the Company’s usual and customary
payroll practices;

(2) payment of the Target Annual Bonus Opportunity in effect on the Termination
Date, payable in equal monthly installments over a period of:

 

  (A) twelve (12) months following the Termination Date if the Termination Date
does not occur within the Change in Control Period; or

 

  (B) eighteen (18) months following the Termination Date if the Termination
Date does occur within the Change in Control Period,

in either case payable in accordance with the Company’s usual and customary
payroll practices; and

(3) provided the Executive is eligible for and timely elects to continue
receiving group medical insurance under COBRA, pay (but in no event for longer
than eighteen (18) months following the Executive’s Termination Date) for such
COBRA coverage (the “COBRA Amount”); provided, however, that if the Executive
becomes re-employed with another employer and becomes eligible for medical
insurance coverage under a plan maintained by such employer, the Executive shall
be obligated to provide the Company with written notice of his new employment
within five (5) business days of obtaining such new employment and the
reimbursement by the Company of the COBRA Amount shall cease and the Company
shall have no further obligation in connection therewith; and provided, further,
that if the Company’s provision of the COBRA Amount will violate the
nondiscrimination requirements of applicable law, this benefit will not apply.

 

9



--------------------------------------------------------------------------------

(ii) Payments to be made under Section 10(c)(i)(C) (the “Severance Payments”)
shall be provided or shall commence on the 60th day after the Termination Date
(the “Release Date”), provided that, as of the 50th day after the Termination
Date, the Release Requirements are satisfied. If the Release Requirements are
not satisfied as of the 50th day after the Termination Date (and the Release has
been provided to the Executive as of the Termination Date), then the Executive
shall not be entitled to any payments or benefits under the foregoing
subsections and the Company and its Affiliates shall have no further obligations
in connection therewith. If the Release Requirements are satisfied, then the
portion of the Severance Payments which would otherwise have been paid during
the period between the Termination Date and the Release Date shall instead be
paid as soon as reasonably practicable following the Release Date. For purposes
of this Agreement, the “Release Requirements” shall be satisfied if, as of the
applicable date, the Executive has executed a general release of claims against
the Company and its Affiliates in substantially the form attached hereto as
Exhibit A and the revocation period required by applicable law has expired
without the Executive’s revocation of such release.

(d) No Mitigation Requirement or Offset. In the event of any termination of
employment under this Section 10, the Executive shall be under no obligation to
seek other employment and, except as otherwise provided in
Section 10(c)(i)(C)(3), there shall be no offset against amounts due the
Executive under this Agreement on account of any remuneration attributable to
any subsequent employment that he may obtain.

(e) No Other Severance Benefits. Except as specifically set forth in this
Agreement, the Executive covenants and agrees that the Executive shall not be
entitled to any other form of severance or termination payments or benefits from
the Company, including, without limitation, payments or benefits otherwise
payable under any of the Company’s regular severance policies.

(f) Nature of Payments. Any amounts due under this Section 10 are in the nature
of severance payments considered to be reasonable by the Company and the
Executive and are not in the nature of a penalty.

11. RESTRICTIVE COVENANTS.

(a) Non-Competition.

(i) The Executive acknowledges and recognizes the highly competitive nature of
the businesses of the Company and its Affiliates and accordingly agrees that
during the Term of Employment and the Restricted Period, the Executive will not
directly or indirectly become an employee, director, or independent contractor
of, or a consultant to, or perform any services for, or acquire any financial
interest in, any Person engaging in a Competing Business.

(ii) Notwithstanding anything to the contrary in this Agreement, the Executive
may:

(A) directly or indirectly own, solely as an investment, securities of any
Person engaged in a Competing Business which are publicly traded on a national
or regional stock exchange or on the over-

 

10



--------------------------------------------------------------------------------

the-counter market if the Executive (1) is not a controlling person of, or a
member of a group which controls, such person and (2) does not, directly or
indirectly, own one percent (1%) or more of any class of securities of such
Person (excluding any interest the Executive owns through a mutual fund, private
equity fund or other pooled account);

(B) provide services for a subsidiary or division of a Person that is engaged in
a Competing Business as long as such subsidiary or division (1) is not itself
engaged in a Competing Business and (2) does not, and the Executive does not,
provide any services to the Person that is engaged in a Competing Business that
relate (directly or indirectly) to such Competing Business; and

(C) continue to engage in those activities set forth in Section 3(b), provided
that Executive is not engaging in such activities for a Competing Business.

(b) Non-Solicitation.

(i) During the Term of Employment and the Restricted Period, the Executive will
not, whether on the Executive’s own behalf or on behalf of or in conjunction
with any person, company, business entity or other organization whatsoever,
solicit or hire, or attempt to solicit or hire:

(A) any customer or supplier of the Company or any of its Affiliates in
connection with any business activity that then competes with the Company or
such Affiliate(s) or to terminate or alter in a manner adverse to the Company or
such Affiliate(s) such customer’s or supplier’s relationship with the Company or
such Affiliate(s); or

(B) any Company Employee or individual who was a Company Employee within the
six-month period immediately prior thereto to terminate or otherwise alter his
or her employment with, and/or provision of services for, the Company or its
Affiliates.

(c) Confidentiality.

(i) The Executive hereby agrees that, during the Term of Employment and
thereafter, other than in the proper performance of his duties for the Company
and its Affiliates, he will hold in strict confidence any proprietary
information or Confidential Information related to the Company or any of its
Affiliates. For purposes of this Agreement, the term “Confidential Information”
shall mean all information of the Company or any of its Affiliates (in whatever
form) which is not generally known to the public, including without limitation
any inventions, processes, methods of distribution, customer lists or customers’
or trade secrets, provided that Confidential Information shall not include
(A) information the Executive is required to disclose by applicable law,
regulation or legal process so long as the Executive notifies the Company
promptly (it being understood that

 

11



--------------------------------------------------------------------------------

“promptly” shall mean “prior to” unless prior notice is not possible, in which
case “promptly” shall mean as soon as practicable following) of the Executive’s
obligation to disclose Confidential Information by applicable law, regulation or
legal process and cooperates with the Company to limit the extent of such
disclosure, or (B) any information that is or becomes publicly known through no
fault of the Executive. Notwithstanding anything to the contrary, the Executive
is not prohibited from reporting possible violations of federal law or
regulations to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation and the
Executive is not required to obtain the Company’s approval or notify the Company
that the Executive intends to make or has made such a report or disclosure.

(ii) The Executive agrees that at the time of the termination of his employment
with the Company, whether at the insistence of the Executive or the Company, and
regardless of the reasons therefor, he will deliver to the Company, and not keep
or deliver to anyone else, any and all notes, files, memoranda, papers and, in
general, any and all physical and electronic matter containing Confidential
Information, including any and all documents significant to the conduct of the
business of the Company or any subsidiary or Affiliate of the Company which are
in his possession, except for any documents for which the Company or any
subsidiary or Affiliate of the Company has given written consent to removal at
the time of the termination of the Executive’s employment.

(d) Non-Disparagement. The Executive agrees that he will not, any time during
the Term of Employment and on or after the time of the termination of his
employment with the Company for any reason, directly or indirectly, disparage
(i) the Company or its Affiliates, (ii) the business, property or assets of the
Company or its Affiliates, or (iii) any of the former, current or future
officers, directors, employees or shareholders of the Company or its Affiliates.
The Company shall use its reasonable best efforts to cause its officers and
members of the Board (in their individual capacities or on behalf of the
Company) not to, at any time during the Term of Employment and on or after the
time of the termination of Executive’s employment with the Company for any
reason, directly or indirectly, make or publish any disparaging statements or
remarks about the Executive. Nothing in this Section shall be construed to limit
the ability of Executive or the Company’s officers or members of the Board (in
their individual capacities or on behalf of the Company) to give truthful
testimony pursuant to valid legal process, including but not limited to, a
subpoena, court order or a government investigative matter.

(e) Injunctive Relief; Effect of Violation on Severance Payments. It is
impossible to measure in money the damages that will accrue to the Company or
any of its Affiliates in the event that the Executive breaches any of the
Restrictive Covenants. In the event that the Executive breaches any such
Restrictive Covenant, the Company or any of its Affiliates shall be entitled to
an injunction restraining the Executive from violating such Restrictive Covenant
(without posting any bond). If the Company or any of its Affiliates shall
institute any action or proceeding to enforce any such Restrictive Covenant, the
Executive hereby waives the

 

12



--------------------------------------------------------------------------------

claim or defense that the Company or any of its Affiliates has an adequate
remedy at law and agrees not to assert in any such action or proceeding the
claim or defense that the Company or any of its Affiliates has an adequate
remedy at law. The foregoing shall not prejudice the Company’s or any of its
Affiliates’ other rights or remedies under applicable law or equity. In
addition, the Company and the Executive agree that the Executive violates any
Restrictive Covenant, the Company may cease payment of the Severance Payments
and shall also be entitled to recoup any portion of the Severance Payments that
were previously paid to the Executive.

12. WORK PRODUCT.

(a) In consideration of the Company’s promises and undertakings in this
Agreement, the Executive agrees that all Work Product will be disclosed promptly
by the Executive to the Company, shall be the sole and exclusive property of the
Company, and is hereby assigned to the Company, regardless of whether (i) such
Work Product was conceived, made, developed or worked on during regular hours of
his employment or his time away from his employment, (ii) the Work Product was
made at the suggestion of the Company; or (iii) the Work Product was reduced to
drawing, written description, documentation, models or other tangible form.
Without limiting the foregoing, the Executive acknowledges that all original
works of authorship that are made by the Executive, solely or jointly with
others, within the scope of his employment and that are protectable by copyright
are “works made for hire,” as that term is defined in the United States
Copyright Act (17 U.S.C., Section 101), and are therefore owned by the Company
from the time of creation.

(b) The Executive agrees to assign, transfer, and set over, and the Executive
does hereby assign, transfer, and set over to the Company, all of his right,
title and interest in and to all Work Product, without the necessity of any
further compensation, and agrees that the Company is entitled to obtain and hold
in its own name all patents, copyrights, and other rights in respect of all Work
Product. The Executive agrees to (i) cooperate with the Company during and after
his employment with the Company in obtaining patents or copyrights or other
intellectual-property protection for all Work Product; (ii) execute,
acknowledge, seal and deliver all documents tendered by the Company to evidence
its ownership thereof throughout the world; and (iii) cooperate with the Company
in obtaining, defending and enforcing its rights therein.

(c) The Executive represents that there are no other contracts to assign
inventions or other intellectual property that are now in existence between the
Executive and any other Person. The Executive further represents that he has no
other employment or undertakings that might restrict or impair his performance
of this Agreement. The Executive will not in connection with his employment by
the Company, use or disclose to the Company any confidential, trade secret, or
other proprietary information of any previous employer or other Person that the
Executive is not lawfully entitled to disclose.

13. POST-TERMINATION OBLIGATIONS.

Following the Term of Employment the Executive shall, upon reasonable notice,
use his reasonable best efforts to assist and cooperate with the Company and its
counsel by providing such information and assistance to the Company as may
reasonably be required by the Company at the Company’s expense in connection
with any existing or threatened claim, arbitral

 

13



--------------------------------------------------------------------------------

hearing, litigation, action or governmental or other investigation involving the
conduct of business of the Company or its Affiliates not commenced by or
involving the Executive. The Executive’s obligation to cooperate shall be
reasonably limited so as not to unreasonably interfere with his other business
obligations, and shall not exceed one hundred (100) hours.

14. ARBITRATION.

(a) Any dispute, claim or controversy arising under or in connection with this
Agreement or the Executive’s employment hereunder or the termination thereof,
other than injunctive relief under Section 11 hereof, shall be settled
exclusively by arbitration administered by the American Arbitration Association
(the “AAA”) and carried out in the Commonwealth of Massachusetts. The
arbitration shall be conducted in accordance with the AAA rules governing
commercial arbitration in effect at the time of the arbitration, except as
modified herein. There shall be one arbitrator, mutually selected by the Company
and the Executive from a list of arbitrators provided by the AAA within thirty
(30) days of receipt by respondent of the demand for arbitration. If the Company
and Executive cannot mutually agree on an arbitrator within thirty (30) days,
then the parties shall request that the AAA appoint the arbitrator and the
arbitrator shall be appointed by the AAA within fifteen (15) days of receiving
such request.

(b) The arbitration shall commence within forty-five (45) days after the
appointment of the arbitrator; the arbitration shall be completed within sixty
(60) days of commencement; and the arbitrator’s award shall be made within
thirty (30) days following such completion. The parties may agree to extend the
time limits specified in the foregoing sentence.

(c) The arbitrator may award any form of relief permitted under this Agreement
and applicable law, including damages and temporary or permanent injunctive
relief, except that the arbitral tribunal is not empowered to award damages in
excess of compensatory damages, and each party hereby irrevocably waives any
right to recover punitive, exemplary or similar damages with respect to any
dispute. The arbitrator may award attorney’s fees. The award shall be in writing
and shall state the reasons for the award.

(d) The decision rendered by the arbitral tribunal shall be final and binding on
the parties to this Agreement. Judgment may be entered in any court of competent
jurisdiction. The parties hereto waive, to the fullest extent permitted by law,
any rights to appeal to, or to seek review of such award by, any court. The
parties hereto further agree to obtain the arbitral tribunal’s agreement to
preserve the confidentiality of the arbitration.

15. LEGAL FEES AND INDEMNIFICATION.

(a) Except as specifically provided in Section 14(c), each Party shall bear the
cost of any legal fees and other fees and expenses which may be incurred in
connection with the negotiation of, and enforcing its respective rights under,
this Agreement.

(b) During the Term of Employment and for so long as there exists liability
thereafter with regard to the Executive’s activities during the Term of
Employment on behalf of the Company, the Company shall indemnify the Executive
to the fullest extent permitted by applicable law (and in no event in connection
with the Executive’s gross negligence or willful misconduct), and shall at the
Company’s election provide the Executive with legal representation

 

14



--------------------------------------------------------------------------------

or shall advance to the Executive reasonable attorneys’ fees and expenses as
such fees and expenses are incurred (subject to an undertaking from the
Executive to repay such advances if it shall be finally determined by a judicial
decision which is not subject to further appeal that the Executive was not
entitled to the reimbursement of such fees and expenses).

(c) During the Term of Employment and for six years thereafter, the Executive
shall be entitled to the same directors’ and officers’ liability insurance
coverage that the Company provides generally to its other directors and
officers, as may be amended from time to time for such directors and officers.

16. ASSIGNABILITY; BINDING NATURE.

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive) and assigns.
Rights or obligations of the Company under this Agreement may be, and may only
be, assigned or transferred by the Company pursuant to a merger or consolidation
in which the Company is the continuing entity, or the sale or liquidation of all
or substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this Agreement, either contractually or
as a matter of law. No rights or obligations of the Executive under this
Agreement may be assigned or transferred by the Executive other than his rights
to compensation and benefits, which may be transferred only by will or operation
of law, provided that any amount due hereunder to the Executive at the time of
his death shall instead be paid to his estate or his designated beneficiary.

17. AMENDMENT OR WAIVER.

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company.
No waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by the
Executive or an authorized officer of the Company, as the case may be.

18. SECTION 409A.

(a) It is the Parties’ intent that all payments pursuant to this Agreement be
exempt from, or compliant with, Section 409A of the Code (“Section 409A”) and
that this Agreement be interpreted acccordingly.

(b) The following rules shall apply with respect to distribution of the
payments, if any, to be provided to the Executive under the Agreement, as
applicable:

(i) It is intended that each installment of the payments under the Agreement
shall be treated as a separate “payment” for purposes of Section 409A. Neither
the Company nor the Executive shall have the right to accelerate or defer the
delivery of any such payments except to the extent specifically permitted or
required by Section 409A.

 

15



--------------------------------------------------------------------------------

(ii) If, as of the date of the Executive’s “separation from service” from the
Company, the Executive is not a “specified employee” (within the meaning of
Section 409A), then each installment of the payments shall be made on the dates
and terms otherwise set forth in this Agreement with respect to such payments.

(iii) If, as of the date of the Executive’s “separation from service” from the
Company, the Executive is a “specified employee” (within the meaning of
Section 409A), then:

(A) Each payment due under the Agreement that, in accordance with the dates and
terms set forth herein, will in all circumstances, be paid within the short-term
deferral period (as defined under Section 409A) shall be treated as a short-term
deferral within the meaning of Treasury Regulation Section 1.409A-1(b)(4) to the
maximum extent permissible under Section 409A and shall be paid on the dates and
terms otherwise set forth in the Agreement with respect to such payments; and

(B) Each payment due under the Agreement that is not described in
Section 18(b)(iii)(A) and that would, absent this subsection, be paid within the
six-month period following the Executive’s “separation from service” from the
Company and on account of the Executive’s “separation from service” shall not be
paid until the date that is six months and one day after such separation from
service (or, if earlier, the Executive’s death), with any such payments that are
required to be delayed being accumulated during the six-month period and paid in
a lump sum on the date that is six months and one day following the Executive’s
separation from service and any subsequent payments, if any, being paid in
accordance with the dates and terms otherwise set forth herein; provided,
however, that the preceding provisions of this sentence shall not apply to any
payment if and to the maximum extent that that such payment is deemed to be paid
under a separation pay plan that does not provide for a deferral of compensation
by reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii)
(relating to separation pay upon an involuntary separation from service). Any
payment that qualifies for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of the
Executive’s second taxable year following the taxable year in which the
separation from service occurs.

(c) Subject to this Section 18, any payments that may be due under the Agreement
on account of termination of employment shall begin only upon the date of the
Executive’s “separation from service” (determined as set forth below) which
occurs on or after the termination of the Executive’s employment. The
determination of whether and when the Executive’s separation from service from
the Company has occurred shall be made and in a

 

16



--------------------------------------------------------------------------------

manner consistent with, and based on the presumptions set forth in, Treasury
Regulation Section 1.409A-1(h). Solely for purposes of this Section 18(c),
“Company” shall include all persons with whom the Company would be considered a
single employer under Section 414(b) and 414(c) of the Code.

(d) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during the Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

(e) The Company makes no representation or warranty and shall have no liability
to the Executive or to any other Person if any of the provisions of the
Agreement are determined to constitute deferred compensation subject to
Section 409A but that do not satisfy an exemption from, or the conditions of,
that section.

19. SEVERABILITY.

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law so as to
achieve the purposes of this Agreement.

20. SURVIVORSHIP.

The respective rights and obligations of the Parties hereunder shall survive any
termination of this Agreement to the extent necessary to achieve the intended
preservation of such rights and obligations. In particular, the provisions of
Sections 10, 11, 12 and 13 shall remain in effect as long as is necessary to
give effect thereto.

21. REFERENCES.

In the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate or other legal
representative.

22. GOVERNING LAW.

This Agreement shall be governed in accordance with the laws of the Commonwealth
of Massachusetts without reference to its principles of conflict of laws.

 

17



--------------------------------------------------------------------------------

23. WITHHOLDING.

The Company shall be entitled to withhold from any payment to the Executive any
amount of tax withholding required by applicable law at the times dictated by
applicable law.

24. HEADINGS.

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

25. NOTICES.

All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed given when (a) delivered personally, (b) delivered
by certified or registered mail, postage prepaid, return receipt requested or
(c) delivered by overnight courier (provided that a written acknowledgment of
receipt is obtained by the overnight courier) to the Party concerned at the
address indicated below or to such changed address as such Party may
subsequently give such notice of:

If to the Company:

Endurance International Group Holdings, Inc.

10 Corporate Drive

Suite 300

Burlington, MA 01803

Attention: General Counsel

If to the Executive, to the most recent address shown on the records of the
Company.

26. ENTIRE AGREEMENT.

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and supersedes in all respects any
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, between the Parties with respect thereto. Under no
circumstances shall the Executive be entitled to any other payments or benefits
of any kind, except for the payments and benefits described or referred to
herein, unless otherwise agreed to the Company and the Executive in writing.

27. COUNTERPARTS.

This Agreement may be executed in two or more counterparts, each of which will
be deemed an original.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

ENDURANCE INTERNATIONAL GROUP

HOLDINGS, INC.

By:   /s/ Hari Ravichandran Name: Hari Ravichandran Title: Chief Executive
Officer

 

EXECUTIVE: /s/ Katherine Andreasen Katherine Andreasen

[Signature Page for Employment Agreement]



--------------------------------------------------------------------------------

Schedule I

Existing Board of Directors



--------------------------------------------------------------------------------

EXHIBIT A

Form of Release

[The language in this Release may change, in the discretion of the Company,
based on legal developments and evolving best practices; this form is provided
as an example of what will be included in the final Release document.]

SEPARATION AND RELEASE AGREEMENT

1. I, (Insert Name), hereby acknowledge that my employment by Endurance
International Group (the “Company”) has ended as of (Insert Date), (the
“Termination Date”). I further acknowledge that I have already received all
compensation of any type whatsoever to which I am entitled through my
Termination Date from the Company or from any other “Released Party” (as that
term is defined in Paragraph 4 below), including, without limitation, all wages,
overtime, bonuses, commissions, and accrued but unused vacation pay.

2. Severance Benefit. In exchange for the Company’s receipt of this Release,
signed by me, and provided I do not revoke this Release in the manner specified
in Paragraph 14 herein within seven (7) days after signing it, the Company will
provide to me by mail the following severance benefit (the “Severance Benefit”)
following my execution and return of this Release and the ending of the
revocation period: (Insert Dollar Amount) which is an amount equal to (Insert
Equivalent) of my current base salary, subject to tax withholding, customary
deductions and other deductions required by law. I agree and acknowledge that
this Severance Benefit constitutes a payment or benefit to which I would not be
entitled if I did not sign this Release. I understand that information will be
provided to me about my right to continue health benefits through the Company at
my expense through the federal law known as COBRA.

3. Release of Claims. In consideration of the Severance Benefit, I, on behalf of
myself, my heirs, assigns, legal representatives, successors in interest, and
any person claiming through me or any of them, hereby completely release and
forever discharge all “Released Parties” (as that term is defined in paragraph 4
below) from any and all claims, demands or liabilities whatsoever, based on any
act or omission occurring before my signing of this Release, including, without
limitation, any claims, demands or liabilities arising out of my employment with
any Released Party or the ending of such employment. The matters released
include, but are not limited to, any claim arising under: Title VII of the Civil
Rights Act of 1964; the Federal Civil Rights Act of 1991; the Worker Adjustment
and Retraining Notification Act of 1988; the Americans with Disabilities Act of
1990; the Federal Family and Medical Leave Act of 1993; the Equal Pay Act; the
Ralph Civil Rights Act; the Employee Retirement Income Security Act of 1974; the
Age Discrimination in Employment Act; the Older Workers’ Benefit Protection Act;
the Massachusetts General Laws; the Massachusetts Fair Employment Practice Act;
the Massachusetts Wage Act; any federal, state or local law, regulation or
ordinance regulating wages, hours and working conditions; any action based on
any alleged breach of contract, breach of the covenant of good faith and fair
dealing, fraud, fraudulent inducement or any other tort; any violation of public
policy or statutory or constitutional rights; any claim for severance pay, bonus
or similar benefit, sick leave, pension, retirement, vacation pay, holiday pay,
stock options, car allowance, life insurance, health or medical insurance, or
any other fringe benefit; any claim for



--------------------------------------------------------------------------------

reimbursement of health or medical costs; and any claim for disability.
Notwithstanding anything in this release to the contrary, this release shall not
effect a release of any claim I may have for post-termination rights or benefits
under my employment agreement and any claim for indemnification from the Company
under my employment agreement or otherwise.

4. “Released Parties” Defined. For purposes of this Release, the term “Released
Parties” means the Company, and each of its respective parents, subsidiaries and
affiliates, and all of the current and former employees, officers, directors,
trustees, agents, representatives, shareholders, attorneys, accountants,
partners, insurers, advisors, partnerships, joint venturers, successors and
assigns, employee benefit programs (and the trustees, administrators,
fiduciaries and insurers of such programs) of any of them, in their individual
and official capacities, and the respective heirs and personal representatives
of any of them, and any other persons acting by, through, under or in concert
with any of them.

5. Release of Unknown Claims. I understand and agree that this Release
extinguishes all claims I have ever had or now have against any Released Party,
whether such claim is currently known or unknown, vested or contingent, foreseen
or unforeseen. I understand that if any fact concerning any matter covered by
this Release is found hereafter to be other than or different from the facts I
now believe to be true, I expressly accept and assume that this Release shall be
and remain effective, notwithstanding such difference in the facts.

6. No Claims. I agree that I will not file, nor encourage or knowingly permit
another to file, any claim, charge, action, or complaint (collectively “Claim”)
concerning any matter released herein. If I have previously filed any such
Claim, I agree to take all steps necessary to cause it to be withdrawn without
delay; provided, however, that nothing in this Release prevents me from filing a
Claim with, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission or a state fair employment practices
agency (except that I acknowledge that I may not recover any monetary benefits
in connection with any such Claim, and I agree that if any such Claim is filed
on my behalf, I shall take all reasonable steps necessary to refuse any damages
or individualized relief in connection therewith); and further provided that
nothing in this Release shall limit or restrict my right to (a) challenge the
validity of this Release under the ADEA, or (b) prosecute any ADEA claim if such
claim arises after I sign this Release, and no such action on my part shall be
deemed to violate this provision or any other provision of this Release.

7. Release Confidential. I represent and agree that I will keep the terms of
this Release, including the amount of the Severance Benefit, completely
confidential, and that I will not disclose such information to anyone, except as
follows: (a) to my immediate family and professional representatives (provided
they agree to be bound by this confidentiality provision); (b) to any
governmental taxing authority; and (c) in response to subpoena or other legal
process, provided that before making such disclosure, I shall give the Company
as much prior notice thereof as practical to enable the Company to seek, at its
sole discretion, an appropriate order preventing such disclosure.

8. Continuing Obligations. I acknowledge and reaffirm my obligation to keep
confidential and not to use or disclose any and all non-public information
concerning the Company that I acquired during the course of my employment with
the Company, including, but not limited to, any non-public information
concerning the Company’s business affairs, business



--------------------------------------------------------------------------------

prospects, and financial condition. I further acknowledge and reaffirm my
confidentiality obligations set forth in the Non-Disclosure Agreement and my
continuing obligations with respect to non-competition, non-solicitation,
non-disparagement, and Company work product set forth in Sections 11 and 12 of
my Employment Agreement, all of which remain in full force and effect.

9. Company Affiliation. I agree that, following the Termination Date, I will not
hold myself out as an officer, employee, or otherwise as a representative of the
Company, and I agree to update any directory information that indicates I am
currently affiliated with the Company. Without limiting the foregoing, I confirm
that, within five (5) days following the Termination Date, I will update any and
all social media accounts (including, without limitation, LinkedIn, Facebook,
Twitter and Four Square) to reflect that I am no longer employed by or
associated with the Company.

10. Return of Company Property. I confirm that I have returned to the Company
all keys, files, records (and copies thereof), equipment (including, but not
limited to, computer hardware, software and printers, flash drives and storage
devices, wireless handheld devices, cellular phones, smartphones, tablets,
etc.), Company identification, and any other Company-owned property in my
possession or control and have left intact all electronic Company documents,
including but not limited to those that I developed or helped to develop during
my employment. I further confirm that I have cancelled all accounts for my
benefit, if any, in the Company’s name, including but not limited to, credit
cards, telephone charge cards, cellular phone accounts, and computer accounts.

11. Entire Agreement. This Release constitutes the entire agreement between the
Company and me as to any matter referred to in this Release. This Release
supersedes all other agreements between the Company and me. In executing this
Release, I am not relying upon any agreement, representation, written or oral
statement, understanding, omission, or course of conduct that is not expressly
set forth in this Release.

12. Governing Law; Arbitration. This Release shall be governed by and enforced
in accordance with the laws of the State of Massachusetts, without regard to its
conflicts of law principles. I acknowledge that I previously agreed, pursuant to
Section 14 of my Employment Agreement, to arbitrate any claim relating to or
arising out of my employment with the Company, and I acknowledge and affirm that
such provision survives my termination from employment with the Company. For
clarification, but not limitation, I further acknowledge and agree that any
controversy or claim arising out of or in any way relating to this Release or
the breach thereof shall also be settled by final and binding arbitration,
consistent with the terms, procedures, and exceptions set forth in Section 14 of
the Employment Agreement. I understand and agree that this arbitration provision
shall not apply to claims brought in a court of competent jurisdiction by either
me or any Released Party to compel arbitration under this provision, to enforce
an arbitration award or to obtain preliminary injunctive and/or other equitable
relief in support of claims that may be prosecuted in an arbitration by me or
any Released Party.

13. Successors and Assigns. This Release will bind and inure to the benefit of
the successors, assigns, heirs and personal representatives of the Released
Parties and me.



--------------------------------------------------------------------------------

14. Review Period. I acknowledge that prior to signing this Release, I have been
advised to consult with an attorney of my choice to review the Release, and have
taken such opportunity to the extent I wish to do so. I further acknowledge that
the Company has given me at least twenty-one (21) days to decide whether I wish
to execute this Release.

15. Revocation. I understand that I may revoke this Release at any time during
the seven (7) days after I sign it (the “Last Revocation Day”), and that the
Release shall not become effective until the end of that revocation period. I
understand and agree that by executing, timely returning, and not revoking this
Release, I am waiving any and all rights or claims I might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that I have received consideration beyond that to which I
was previously entitled. In the event I choose to revoke the Release, such
revocation must be by means of a writing signed by me and delivered within the
seven (7) day revocation period as follows: via facsimile or hand-delivery to
Pam Clark at Endurance International Group., 10 Corporate Drive #300,
Burlington, Massachusetts 01803 or by facsimile number (602) 258-0588. If I
revoke this Release via facsimile, I agree that my facsimile signature will be
valid and binding for all purposes.

16. Modification in Writing. No provision of this Release may be modified,
amended or waived except by a writing signed by me and an authorized
representative of the Company.

17. No Admission of Liability. This Release shall not at any time or for any
purpose be deemed an admission of liability of any kind by any Released Party.
This Release may not be used or introduced as evidence in any legal proceeding,
except to enforce or challenge its terms.

18. Headings. The headings, titles and captions contained in this Release are
inserted only for the convenience of the parties and for reference, and in no
way define, limit, extend or describe the scope of this Release or the intent of
any provision hereof.

19. Severability. If any provision of this Release shall, for any reason, be
held by a court or other tribunal of competent jurisdiction to be invalid, void
or unenforceable, in whole or in part, such adjudication shall in no way affect
any other provisions of this Release or the validity or enforcement of the
remainder of this Release, and any provision thus affected shall itself be
modified only to the extent necessary to bring the provision within the
applicable requirements of the law.

20. Timely Execution. To receive the Severance Benefit, I must sign this Release
on or after my Last Day Worked, and return it to the Company within twenty-one
(21) days of my Last Day Worked, as follows: hand delivery or first-class mail
to Pam Clark at Endurance International Group., 10 Corporate Drive #200,
Massachusetts 01803 or by facsimile number (602) 258-0588.

 

Sincerely,

 

The Endurance International Group, Inc.

By:     Its:    



--------------------------------------------------------------------------------

EMPLOYEE’S ACCEPTANCE OF RELEASE

I have read this Release and I understand all of its terms. I acknowledge and
agree that this Release is executed voluntarily, without coercion, and with full
knowledge of its significance. I further acknowledge that I have been given
twenty-one (21) days during which to decide whether to execute this Release, and
have used that time to the extent I wish to do so. I understand that my
execution of this Release constitutes a full, unconditional general release of
any and all known or unknown claims that I may have against any Released Party,
despite the fact that I may become aware of claims in the future which I did not
consider prior to signing this Release.

 

Date:                     (Insert Employee Name)        